Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8, 11-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US 20180300206 A1) in view of Kapoor et al. (US 7822717 B2).

Dai discloses: 
1. (Currently Amended) A method for recovering data, comprising: 
in response to receiving a request to recover data from a backup node to a source node (working node), determining a plurality of candidate backup nodes (local nodes and remote nodes in the cluster system; fig 2: nodes 1 to N/3) having copies of the data, wherein the source node has backed up a copy of the data to each of the plurality of candidate backup nodes; (par 32: when the cluster system 200 has a large-scale failure of working nodes, local nodes will be selected with higher priority to take over the data backup and restore task, while remote nodes will be selected with lower priority to take over the data backup and restore task. Based on these considerations, the module 234 for collecting performance data more preferably obtains performance data of each local node; par 31: the backup proxy module 230 at manager node is used to schedule the backup and restore proxy modules on nodes 1 to N; par 25: By configuring backup and restoration proxy module in each of nodes of the cluster system, the scheme enables all the nodes of the cluster system can be selected to take over the data backup and restore task; par 28, 30)

determining performance indicators of the plurality of candidate backup nodes; (par 6: obtaining performance data of nodes, the performance data being collected periodically by a backup and restoration proxy module; predicting workloads of the nodes based on the performance data; selecting, based on the predicted workloads, a backup node from the nodes to take over a data backup and restore task from a working node which is currently in charge of the data backup and restoration task.)

determining, from the plurality of candidate backup nodes, the backup node for recovering the data to the source node based on the performance indicators of the plurality of candidate backup nodes. (par 6: obtaining performance data of nodes, the performance data being collected periodically by a backup and restoration proxy module; predicting workloads of the nodes based on the performance data; selecting, based on the predicted workloads, a backup node from the nodes to take over a data backup and restore task from a working node which is currently in charge of the data backup and restoration task.) [examiner note: the selected backup node that takes over restore task will recover data to the failed working nodes.]

in response to receiving selection of the backup node, causing the source node to obtain a copy of the data from the backup node to recover the data to the source node. (par 32: when the cluster system 200 has a large-scale failure of working nodes, local nodes will be selected with higher priority to take over the data backup and restore task) [examiner note: failed working nodes get copies of the data from the selected local nodes for restoration.]

However, Dai does not explicitly disclose, while Kapoor teaches:
presenting the plurality of candidate backup nodes on a user interface, wherein the backup node is highlighted on the user interface; and (col 9, ln 45-50: the database administrator will automatically be presented with the list of all database backup versions that are available for restoration for the database that was highlighted on GUI 400 of FIG. 4A; col 10, ln 60-65: When the database 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine restore task from a backup node of Dai with restoration from backups of Kapoor. One of ordinary skill in the art would have been motivated to do so in order to eliminate the need for a database administrator to manually formulate queries before executing a restore operation of the database in order to determine which backup versions are necessary for the restore operation. (Kapoor: col 11, ln 50-56)

Modified Dai discloses: 
4. (Currently Amended) The method according to claim 1, wherein determining the performance indicators of the plurality of candidate backup nodes comprises determining, for a given candidate backup node of the plurality of candidate backup nodes, at least one of the following: 
a request response time between the source node and the given candidate backup node;  3Application No.: Not Yet AssignedDocket No.: 170360-046900US 
an amount of tasks executing on [[at]] the given candidate backup node; (par 33, 37-39)
an input/output load level at the given candidate backup node; and (par 37; table 1)
a network bandwidth at the given candidate backup node. (par 32: When the remote nodes implement the data backup and restore task, their performance might be influenced by, for instance, network bandwidth. Therefore, for instance, when the cluster system 200 has a large-scale failure of working nodes, local nodes will be selected with higher priority to take over the data backup and restore task, while remote nodes will be selected with lower priority to take over the data backup and restore task; par 39)

5. (Currently Amended) The method according to claim 1, wherein determining the backup node from the plurality of candidate backup nodes comprises: 

selecting, based on the scores of the plurality of candidate backup nodes, the backup node from the plurality of candidate backup nodes. (claim 23)

6. (Currently Amended) The method according to claim 5, wherein determining respective scores of the plurality of candidate backup nodes comprises: 
determining the score of candidate backup node of the plurality of candidate nodes by weighting performance indicators of the candidate backup node. (par 38; table 1; claim 27)
 
7. (Currently Amended) The method according to claim 5, wherein selecting the backup node from the plurality of candidate backup nodes comprises: 
selecting a candidate backup node having [[the]] a highest score among the plurality of candidate backup nodes as the backup node. (par 33: the module 236 for predicting workload and selecting backup node predicts the workload of each of nodes with, for instance (but not limited to), an exponential average algorithm (EMA); par 39: At block 306, based on the predicted workloads, the manager node 202 selects from the nodes a backup node to take over the data backup and restoration task from a working node) [examiner’s note: the selected node is chosen upon the best predicted workload.]

Claim(s) 8, 11-14 is/are rejected as being the device implemented by the method of claim(s) 1, 4-7, and is/are rejected on the same grounds.

Claim(s) 15, 18-20 is/are rejected as being the product implemented by the method of claim(s) 1, 4-6, and is/are rejected on the same grounds.

Response to Remarks
Regarding the objection to the Spec, the amendments overcome the objection.

The amendments overcome the objections/rejections to the claims under informalities, 101s.

Applicant's Remarks have been fully considered but they are not persuasive. 
Regarding the prior art rejection under 35 USC 102 and/or 103, the Remarks state, “However, Dai is completely silent with respect to any selections made by a user or administrator.” However, the examiner respectfully disagrees. It is Kapoor that teaches “user interface” of claim 3, which was rejected under 103 in OA.
The Remarks state, “However, selecting an available point-in-time version of a database for restoration on a GUI does not render obvious “presenting the plurality of candidate backup nodes on a user interface.”” However, the examiner respectfully disagrees. Kapoor discloses presenting the plurality of candidate backup nodes on a user interface in fig 4a: 402 or 406. Kapoor discloses, in col 9, ln 45-50, “the database administrator will automatically be presented with the list of all database backup versions that are available for restoration for the database that was highlighted on GUI 400 of FIG. 4A.”
The Remarks state, “Applicant respectfully asserts that one of ordinary skill in the art would not combine the teachings of Dai and Kapoor in the manner proposed by the Examiner… Therefore, the proposed combination of incorporating a GUI and allowing an administrator to select the proxy module would result in a conventional selection of the proxy module, defeating the purpose of Dai.” However, the examiner respectfully disagrees. In par 23 of the Spec, storage manager 120 (physical host, server, virtual machine) determines the backup node based on the performance indicators of the candidate backup nodes. Dai’s module predicts workload and selects backup node in par 31. Furthermore, in par 22 of the Spec, the user 110 selects a backup node from the presented backup nodes via the user interface. Kapoor discloses, in col 9, ln 45-50, “the database administrator will automatically be presented with the list of all database backup versions that are available for restoration for the database that was highlighted on GUI 400 of FIG. 4A.” In col 10, ln 60-65, “When the database administrator selects one of the backup versions listed in backup version listing 432…” Last, both Dai (par 32) and Kapoor (col 11, ln 1-15) teach “in response to receiving selection of the backup node, causing the source node to obtain a copy of the data from the backup node to recover the data to the source node.” The claimed “in response to receiving selection of the backup node, causing…” is not related to its preceding limitation of user interface, for the preceding limitation does not recite selecting the backup node.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/KATHERINE LIN/Primary Examiner, Art Unit 2113